Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 1 of 14 PageID #: 1



                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION

LOUISIANA INDEPENDENT                                    Civil Action No.______________
PHARMACIES ASSOCIATION

              Plaintiff

       vs.

EXPRESS SCRIPTS, INC (ESI)

              Defendant


                  COMPLAINT FOR DECLARATORY JUDGMENT


       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Louisiana

Independent Pharmacies Association, a Louisiana non-profit corporation with its registered

office in the City of Baton Rouge, Parish of East Baton Rouge who respectfully represents the

following upon information and belief:

                                 NATURE OF ACTION

                                                 1.

       This is a request for declaratory judgment by the Louisiana Independent Pharmacies

Association (LIPA) on behalf of its members against Express Scripts, Inc. (ESI). Pursuant to

28 U.S.C. § 2201-2202, LIPA asks this Court to determine whether or not Medicare preempts

La. R.S. § 46:2625 and La. R.S. § 22:1860.1.

                                                 2.

       La. R.S. § 46:2625(A)(1), as part of Louisiana’s Medicaid plan, requires each in-state

and out-of-state pharmacy to remit ten cents ($.10) to the Louisiana Department of Health

(LDH) on each prescription filled for a Louisiana citizen. LDH then uses those funds (along
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 2 of 14 PageID #: 2



with other fees from other medical providers) to match resources from the federal government

to fund the State’s Medicaid program.

                                                    3.

          La. R.S. § 46:2625(A)(2) provides that the “ten cent provider fee” is an allowable cost

for purposes of insurance or third party reimbursements. La. R.S. § 22:1860.1 specifically

states that a health insurer or its agent has the obligation to reimburse a pharmacy for fees

remitted by the pharmacy in compliance with R.S. § 46:2625.

                                                    4.

          ESI, the country’s largest pharmacy benefits manager, takes the position that the “ten

cent provider fee” is preempted by Medicare. In a May 12, 2020 communication to Louisiana

pharmacies, ESI states that “Due to federal preemption, Express Scripts is not required to

reimburse pharmacies the $0.10 fee for claims paid by Medicare (MA Plans or Part D

Plans).”1 Thus, ESI will not reimburse Louisiana pharmacies this amount (even though

Louisiana pharmacies are obligated to remit the ten cents on each prescription it fills,

regardless of payor source, to LDH). Presumably, ESI is also not remitting the ten cent fee

to LDH on prescriptions its mail order pharmacy fills for Louisiana Medicare recipients

either.

                                                    5.

          Thus, despite the fact that pharmacies are required to remit ten cents to the LDH on

every prescription filled, regardless of payor source, ESI refuses to reimburse pharmacies the

ten cent fee on Medicare prescriptions, As shown below, the Louisiana Department of



1
 Exhibit 1, May 12, 2020 “Reminder on the appropriate use of tax submission fields for
reimbursement of Louisiana fees and taxes”
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 3 of 14 PageID #: 3



Insurance also agrees that the ten cent fee is due and should be reimbursed to pharmacies.

The contrary positions taken by LDH and LDI, on the one side, and ESI, on the other, on

two specific statutes — La. R.S. § 46:2625 and La. R.S. 22:1860.1 — require the filing of this

action since Louisiana independent pharmacies are caught in the middle.

                                     THE DEFENDANT

                                               6.

       The defendant in this action is:

       Express Scripts, Inc. (“ESI”), a foreign corporation authorized and doing business in

this State. ESI is a Delaware corporation with its principal place of business in St. Louis,

Missouri, with its principal business establishment in Louisiana at 501 Louisiana Avenue,

Baton Rouge, LA 70802.

                              JURISDICTION AND VENUE

                                               7.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                               8.

       Venue properly lies within this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events and omissions giving rise to this action occurred in this district

and ESI is subject to personal jurisdiction with respect to the action in question.

                      LOUISIANA INDEPENDENT PHARMACIES

                                               9.

       LIPA is a member-based organization which advocates on behalf of the needs, issues,

and concerns of Louisiana independent pharmacies. Since 2001, LIPA has been providing
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 4 of 14 PageID #: 4



services that benefit its membership of independent pharmacies in order to promote and

advance the interests of the Louisiana independent pharmacy community.

                                               10.

       Louisiana independent pharmacies are small business entrepreneurs as well as multi-

dimensional health care providers. Independent pharmacists play a critical role in Louisiana's

health care delivery system. Independent pharmacists are focused on improving the overall

quality of health care in their communities in order to realize the best possible outcomes. As

such, independent pharmacies represent a vital resource to their patients. Oftentimes, the

independent pharmacies serve historically underserved or rural areas and are the only

healthcare providers in many communities across Louisiana. Louisiana independent

pharmacies historically fill 45% of all prescriptions filled in Louisiana.

                                               11.

       In furtherance of its mission on behalf of Louisiana independent pharmacies, LIPA

seeks a declaration of the rights, status and other legal relations by, between, and among

LIPA’s members and ESI pursuant to 28 U.S.C. § 2201-2202. A declaratory judgment

proceeding will promote the simple, expedient resolution of whether Medicare preempts La.

R.S. § 46:2625 and La. R.S. 22:1860.

                 OVERVIEW OF THE ISSUES TO BE DECIDED HERE

                                               12.

       The Louisiana Legislature has recognized the important role that pharmacies play in

healthcare and has passed numerous statutes that impact Louisiana pharmacies. One such

statute is La. R.S. § 46:2625. That statute puts the onus of Louisiana pharmacies to collect

ten cents for every prescription filled and to remit that money to the LDH. LDH then uses
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 5 of 14 PageID #: 5



those funds to help draw down federal dollars to help fund Louisiana’s Medicaid program.

But the ten cents is not to come from the pharmacies. Instead that is an allowable cost that is

to be reimbursed by plan sponsors. While it is believed that ESI typically reimburses

pharmacists for the ten cent fee on most prescriptions, it refuses to do so for Medicare plans,

taking the position that Medicare preempts the state statues. If ESI is correct, the LIPA

member pharmacies should not have to remit the ten cent prescription to LDH. If ESI is

incorrect, then LIPA member pharmacies should be reimbursed the cent fee on Medicare

prescriptions. And ESI should remit ten cents to LDH on each Medicare prescription it fills

for Louisiana Medicare recipients. But this Court should rule one way or the other.

                THE TEN CENT PROVIDER FEE AND ITS PURPOSE

                                             13.

       In 1992, the Louisiana Legislature passed Act 260, which included, among other

things, an authorization for LDH to impose fees for healthcare services provided by the

Medicaid program on various healthcare providers. The operative provisions of Act 260

became effective on June 10, 1992.

                                             14.

       In pertinent part, La. R.S. § 46:2625 A.(1) snow reads:

       A. (1) The Department of Health and Hospitals is hereby authorized to adopt and
       impose fees for health care services provided by the Medicaid program on every
       nursing facility, every intermediate care facility for people with developmental
       disabilities, every pharmacy in the state of Louisiana and certain out-of-state
       pharmacies, dispensing physicians, and medical transportation providers. The
       amount of any fee shall not exceed the total cost to the state of providing the health
       care service subject to such fee. In addition, the amount of the fees imposed under
       the rules and regulations adopted shall not exceed the following:
                                                  •••
       (c) Ten cents per out-patient prescription.
       (d) Ten cents per out-patient out-of-state prescription.
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 6 of 14 PageID #: 6



                                             15.

       Louisiana pharmacies are thus required to pay to the LDH the $.10 fee mandated by

La. R.S. § 46:2625 (A)(1) on every prescription the pharmacy fills, irrespective of the plan

which may cover the patient. The pharmacy remits, on a quarterly basis, the $.10 provider fee

to LDH. There is no markup of the $.10 fee (i.e., no profit is made).

                                             16.

       However, in an effort to allow recoupment of this variable expense, the Louisiana

Legislature specifically allowed that fee to be passed on to third-party administrators such as

pharmacy benefit managers and/or health insurance plans, under section (2) of that statute:

        (2) Any fee authorized by and imposed pursuant to this Section shall be considered
        an allowable cost for purposes of insurance or other third party reimbursements and
        shall be included in the establishment of reimbursement rates.

                                             17.

       Under this law, Louisiana pharmacies collect a $.10 fee on each prescription filled.

Those pharmacies then remit those fees on a quarterly basis to LDH. And LDH then uses

that money to draw down federal funds under the Medicaid program.

                                             18.

       It is thus critical to also understand the interrelationship between state and federal

Medicaid programs and the various states’ plans for Medicaid services to understand the

requirement that the $.10 provider fee be collected from all plans.

                                             19.

       Medicaid is the government health insurance program for the indigent, which is

administered by the state and funded jointly by the federal and state governments. Each state

has its own unique Medicaid program.
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 7 of 14 PageID #: 7



                                              20.

       In order for the state to obtain federal funding of the Medicaid program, the state’s

Medicaid system must be memorialized in a State Plan for Medicaid services which must be

approved by the federal government and/or follow the confines of the regulations set out by

the federal government. Thus, there is an interrelationship between state and federal Medicaid

programs and various states’ plans for Medicaid services, which are a prerequisite for federal

funding, known as federal financial participation (FFP).

                                              21.

       One of the things a state may do in order to obtain FFP is to enact a provider

assessment program. A provider assessment program allows the state to generate funds from

providers or other sources that will be matched by the federal government. Louisiana has

enacted such a program through La. R.S. § 46:2625.

                                              22.

       The federal government has mandated that in order to charge a provider fee such as

the one established in La. R.S. § 46:2625, however, the fee must be both uniform and broad-

based. Through its state plan, Louisiana has elected to charge a fee for every prescription that

is filled in Louisiana, irrespective of the plan to which the patient may belong. In fact,

charging the fee for every prescription is actually required to obtain full reimbursement from

the federal programs.

                                              23.

       The relevant federal requirements for a provider assessment program are:
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 8 of 14 PageID #: 8



   A. The fee is broad-based. All members of a class must be subject to the fee. 42 CFR
      433.56 (B). A specific example of a separate class of healthcare items or services is
      outpatient prescription drugs. 42 CFR 433.56 (A) (7). This means that if a provider,
      such as a pharmacy, falls into a class of providers that is subject to the fee, it must pay
      the fee assessed. Providers cannot opt out of the provider fee program, depending on
      the plan to which the patient belongs to.

   B. The fee is uniform. The fee is considered to be uniform if it is imposed on a class that
      is the same for every provider in the class, the fee is imposed on the provider’s revenue
      receipts with respect to a class of items or services, and it is the same for each provider
      of such items or services. 42 CFR 433.68 (D) (1) (iv).

                                              24.

       Act 260 of the 1992 Louisiana Legislative Regular Session specifically directed the

LDH to impose such uniform and broad-based fees to obtain FPP. The Department did so in

Title 48 Chapter 40, Section 4001

D. That regulation reads:

       Pharmacy Services. A prescription fee shall be paid by each pharmacy and dispensing
       physician for each out-patient prescription dispensed. The fee shall be $0.10 per
       prescription dispensed by a pharmacist or dispensing physician Where a prescription
       is filled outside of Louisiana and not shipped or delivered in any form or manner to
       a patient in the state, no fee shall be imposed. However, out-of-state pharmacies or
       dispensing physicians dispensing prescriptions which are shipped, mailed or delivered
       in any manner inside the state of Louisiana shall be subject to the $0.10 fee per
       prescription. The fee only applies to prescriptions which are dispensed and sold for
       human use. Pharmacies and dispensing physicians subject to prescription fees shall
       provide documentation quarterly, on a form provided by the department, of
       utilization for all medications dispensed in conjunction with payment of fees.

                                              25.

       That regulation complies with La. R.S. § 46:2625 A.1(c). Under both the statute and

regulation, the prescription fee “shall be paid by each pharmacy and dispensing physician for

each out-patient prescription dispensed.” That requirement is irrespective of insurer, plan, or

administrator. La. R.S. § 46:2625 A. (2) provides for reimbursement of that fee and mandates
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 9 of 14 PageID #: 9



that the reimbursement “shall be considered an allowable cost for purposes of insurance or

other third party reimbursements.”

                                                  26.

           Further, La. R.S. § 22:1860.1 A. states that, “It is the obligation of a health insurance

issuer or its agent to reimburse a pharmacist or his agent for fees remitted by a pharmacy or

pharmacist or his agent in compliance with R.S. § 46:2625.”

                                                  27.

           The payment, collection, and remittance of the $.10 provider fee is critical for the

proper functioning of Louisiana’s healthcare budget. There are approximately 90 million

prescriptions filled each year in Louisiana. The $.10 provider fee thus represents around

$9,000,000.00 in remittances to LDH. But as detailed above, LDH uses those funds to help

draw down federal dollars to help fund Louisiana’s healthcare budget. Given the federal

match, the $.10 provider fee represents around $24,750,000.00 to Louisiana’s healthcare

budget.

                                                  28.

           Despite the requirement that any fee be broad-based and uniform, the Louisiana

Department of Insurance (LDI) issued Advisory Letter 2016-01 on July 1, 2016. That letter

stated that

           . . the LDI does not believe it can require that health insurance issuers, health
           maintenance organizations, pharmacy benefit managers, or third party administrators
           of Medicare Advantage plans to comply with either the levying of the fee under La.
           R.S. § 46:2625 or the provision of the same statute requiring contractual
           reimbursement...2




2
    Exhibit 2.
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 10 of 14 PageID #: 10



           Thus under that letter, prescriptions that were paid for by Medicare Advantage plans

were not subject to imposition of the ten cent provider fee mandated by La. R.S. § 46:2625.

And under this analysis, health insurers need not reimburse a pharmacist for such fees as

mandated by La. R.S. § 22:1860.1.

                                                29.

           But the LDH disagreed with this interpretation and responded on September 16

2016 with a Memorandum addressed to “All Pharmacies Dispensing Prescriptions to

Louisiana Residents.” That Memorandum stated that,

           There has been some recent confusion about the provider fee that Louisiana imposes
           on all prescriptions regardless of payor source. In accordance with
           Louisiana R.S. § 46:2625, the Louisiana Department of Health want to remind all
           pharmacy staff who dispense prescriptions to Louisiana residents of the requirement
           to remit the $0.10 per prescription provider fee. Every pharmacy in the state of
           Louisiana, certain out of state pharmacies and dispensing physicians in Louisiana
           must remit this fee for each prescription filled including Medicare, Medicaid, other
           third party prescriptions and cash.3

                                                30.

           Thus under the LDH’s interpretation, all prescriptions “regardless of payor source”

are subject to imposition of the ten cent provider fee mandated by La. R.S. § 46:2625. And

LDH places the onus on pharmacists to collect the fee, regardless of whether those

pharmacists are reimbursed. Based on LDI’s July 1, 2016 Advisory Letter 2016-01, certain

plan administrators began to refuse to reimburse the fee or attempted recouping prior

payments of it.




3
    Exhibit 3.
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 11 of 14 PageID #: 11



                                             31.

       Louisiana independent pharmacies were thus caught in the middle. On the one hand,

LDI took the position that prescriptions filled under the Medicare Advantage plan were not

subject to La. R.S. § 46:2625. In taking that position, LDI ignored the requirement for “broad

based” and “uniform” fees under Louisiana’s FPP plan. It also ignored the plain language of

La. R.S. § 22:1860.1 requiring “health insurance issuer or its agent to reimburse a pharmacist

or his agent for fees remitted by a pharmacy or pharmacist or his agent in compliance with

R.S. § 46:2625” and La. R.S. § 46:2625 A.(2) which provides for reimbursement of that fee

and that the reimbursement “shall be considered an allowable cost for purposes of insurance

or other third party reimbursements.” On the other side, LDH ordered collection by

pharmacies and remittance to it of the ten cent provider fee on all prescriptions, irrespective

of payor source. But LDH also ignored La. R.S. § 22:1860.1 and La. R.S. § 46:2625 A.(2)

which requires that pharmacies be reimbursed this fee. This conflict put an unfair onus on

Louisiana independent pharmacies and necessitated the filing of a Petition for Declaratory

Judgment, asking the state district court to decide who was right. If the statutes were in fact

preempted, then it was unfair to make the pharmacies collect and remit a fee for which it

would never be reimbursed.

                                             32.

       Subsequent to the filing of that lawsuit, the LDI issued a revised letter. More

particularly, in Advisory Letter 2016-01, Revised and Reissued, dated March 5, 2018, James

J. Donelon, Louisiana Commissioner of Insurance, states that the intent of the original

Advisory Letter 2016-01 was “to notify industry that, due to federal preemption under 42

U.S.C.A. §1395w-26(b)(3) [codified at 42 C.F.R 422.402], the LDI's authority over Medicare
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 12 of 14 PageID #: 12



Advantage (MA) Plans is limited to licensing and plan solvency.” The March 5, 2018

Advisory Letter 2016-01 Revised and Reissued further states that LDI “maintains its position

that Congress restricted its ability to regulate MA plans outside of these specific areas and that

it is preempted from taking action under La. RS. 22: 1860.1 by federal law governing MA

plans.”

           Further, Commissioner Donelon stated in Advisory Letter 2016-01 Revised and

Reissued "Effective immediately, all health insurance issuers, health maintenance

organizations, third party administrators, group self-insurers, and any other affected persons

are ordered and directed to comply with all applicable state and federal laws pertaining to the

provider fee authorized by La. RS. § 46:2625.”4 Thus, there was no longer a conflict between

the positions of LDI and LDH.

                                               33.

           The LDH says that federal law does not preempt La. R.S. § 46:2625 regardless of the

payor source. LDI “ordered and directed” companies like ESI “to comply with all applicable

state and federal laws pertaining to the provider fee authorized by La. R.S. § 46:2625.” LDH

and LDI agreed to a Consent Judgment in state court, stating that there was no conflict

between the two state agencies’ positions.5

                                               34.

           But according to the May 12, 2020 communication, ESI still takes the position that

federal law preempts La. R.S. § 46:2625 and refuses to reimburse Louisiana independent

pharmacies the ten cent provider fee on Medicare plans. At the bottom of the May 12, 2020

communication, ESI includes this disclaimer:


4
    Exhibit 4.
5
    Exhibit 5.
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 13 of 14 PageID #: 13




  DISCLAIMER: THIS REMINDER IS BEING PROVIDED IN CONNECTION WITH REQUIREMENTS SET BY THE LOUISIANA
  DEPARTMENT OF HEALTH AND/OR THE LOUISIANA DEPARTMENT OF INSURANCE. THIS REMINDER IS NEITHER AN
  ENDORSEMENT NOR AGREEMENT BY EXPRESS SCRIPTS REGARDING WHETHER ANY FEE OR SALES TAX IS
  APPROPRIATE OR REQUIRED BY LAW TO BE REIMBURSED BY EXPRESS SCRIPTS. EXPRESS SCRIPTS RESERVES ALL OF
  ITS RIGHTS TO DISPUTE ENTITLEMENT TO ANY SUCH REIMBURSEMENT.




        ESI thus refuses to acknowledge that any fee is due. As a result, this request for

declaratory judgment is timely, appropriate and needed. Either federal law preempts La. R.S.

§ 46:2625 or it does not. Louisiana independent pharmacies should not be caught in the

middle.

                                               PRAYER

        WHEREFORE, plaintiff, Louisiana Independent Pharmacies Association, prays that

this Complaint be deemed good and sufficient and that after due proceedings are had that

there be judgment rendered in its favor and against ESI and that this Court:

        A. Declare whether or not the $.10 per prescription fee as mandated by La. R.S.

            § 46:2625 is due on all prescriptions regardless of payor; and

        B. Declare that if the $.10 per prescription fee as mandated by La. R.S. § 46:2625 is

            not due on all prescriptions regardless of payor, that its member pharmacies not be

            required to remit ten cents on every prescription filled.

        C. Declare whether La. R.S. § 22:1860.1 requires ESI or its agent to reimburse a

            pharmacist or his agent for fees remitted by a pharmacy or pharmacist or his agent

            in compliance with R.S. § 46:2625, irrespective of the plan the patient is a member.
Case 2:20-cv-00647-JDC-KK Document 1 Filed 05/21/20 Page 14 of 14 PageID #: 14



                                         Respectfully submitted,
                                         WHALEY LAW FIRM

                                         ___________________________
                                         JOHN RANDALL WHALEY #25930
                                         jrwhaley@whaleylaw.com
                                         6700 Jefferson Highway
                                         Building 12, Suite A
                                         Baton Rouge, LA 70806
                                         Telephone: 225.302.8810
                                         Facsimile: 225.302.8814
                                         ATTORNEYS FOR PLAINTIFF
